Citation Nr: 0807833	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for arthritis of the 
hands.

2. Entitlement to an initial rating in excess of 40 percent 
for the period from October 1, 2005 onward for service-
connected prostate cancer. 

3. Entitlement to an initial rating in excess of 30 percent 
for service-connected left anterior cruciate ligament (ACL) 
tear, status post Slocum procedure, to include degenerative 
joint disease.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

Subsequent to the certification of his appeal to the Board, 
the veteran submitted additional evidence consisting of a 
personal statement and service medical records.  See 38 
C.F.R. § 20.1304 (2007).  The Board notes that the veteran 
did not waive agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  However, as this 
evidence is duplicative of evidence already of record as of 
the last adjudication of the claims by the RO in the 
September 2005 statement of the case (SOC), the Board 
determines that a remand is not necessary to allow for AOJ 
review of this evidence.

In the June 2004 rating decision, service connection was 
granted for left ACL tear, status post Slocum procedure, to 
include degenerative joint disease and prostate cancer.  Each 
disability was assigned a 20 percent disability rating, 
effective January 13, 2004.  Thereafter, a September 2005 
Decision Review Officer decision assigned a 100 percent 
disability rating for the period from January 13, 2004 to 
September 30, 2005 and a 40 percent disability rating from 
October 1, 2005 onward for prostate cancer and a 30 percent 
rating evaluation for the left knee disability, effective 
January 13, 2004.  The Board observes that, although the 100 
percent rating evaluation for prostate cancer is the maximum 
benefit allowable, the 40 percent rating evaluation is less 
than the maximum benefit, as is the 30 percent rating 
evaluation for the left knee disability.  Therefore, the 
veteran's appeals for an increased initial rating for his 
left knee disability and for his prostate cancer, for the 
period from October 1, 2005 onward, are still pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an initial rating in excess of 40 
percent for the period from October 1, 2005 onward for 
service-connected prostate cancer is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims.

2.  Left ACL tear, status post Slocum procedure, to include 
degenerative joint disease at its most severe is manifested 
by extension from 0 to 155, with pain at 155 degrees and 
flexion to 90 degrees, with pain at 80 degrees; ankylosis; 
bony joint enlargement; crepitus; edema; guarding of 
movement; clicks and snaps; grinding; moderate 
anterior/posterior drawer instability; normal varus/valgus 
and McMurray's testing; and no additional loss of motion on 
repetition.

3. Arthritis of the hands was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent 
for service-connected left ACL tear, status post Slocum 
procedure, to include degenerative joint disease have not 
been met under Diagnostic Code 5261.  38 U.S.C.A. § 1155; 38 
C.F.R. §  4.71a, Diagnostic Code 5261.

2. The criteria for a separate initial rating of 20 percent 
for service-connected left ACL tear, status post Slocum 
procedure, to include degenerative joint disease have been 
met under Diagnostic Code 5257.  38 U.S.C.A. § 1155; 38 
C.F.R. §  4.71a, Diagnostic Code 5257.
3. Arthritis of the hands was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  With regard to the veteran's claim for service 
connection for arthritis of the hands, VCAA letters were sent 
in February 2004 and March 2004, prior to the initial 
unfavorable decision issued in June 2004.  

In the case of the veteran's initial rating claim, the 
veteran filed his claim of entitlement to service connection 
for a left knee disability in January 2004.  The initial 
decision issued in June 2004 granted service connection for 
left ACL tear, status post Slocum procedure, to include 
degenerative joint disease and assigned an initial 20 percent 
disability rating, effective January 13, 2004.  The veteran 
thereafter appealed with respect to the initially assigned 
disability rating.  The Board notes that initial rating 
claims are generally considered to be "downstream" issues 
from the original grant of benefits.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003. 

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. At 120-121. 

In reviewing the veteran's claims, the Board observes that 
the VCAA notice issued in February 2004 informed the veteran 
of the type of evidence necessary to establish service 
connection, and how VA would assist him in developing his 
claims and his and VA's obligations in providing such 
evidence for consideration; and requested that he submit any 
evidence in his possession relevant to his claims to VA.  The 
March 2004 letter informed the veteran of specific treatment 
records VA had requested.  However, neither letter requested 
that he submit any evidence in his possession in accordance 
with the "fourth element" of Pelegrini, or advised him of 
the evidence required to substantiate a higher initial 
rating.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

The February 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  Further, having received a VCAA-compliant 
notice prior to issuance of the original decision, the 
veteran had knowledge of his and VA's responsibilities in 
developing claims, to include his initial rating claim.  
Moreover, in his September 2004 notice of disagreement, the 
veteran cited several symptoms of his left knee disability in 
support of his claim for an initial rating in excess of 20 
percent. Thus, although the veteran was not sent a VCAA 
notice specific to his initial rating claim, the Board 
determines that he understood that he must demonstrate a 
greater level of disability in order to substantiate a higher 
initial rating.  Accordingly, the Board concludes that to 
decide the appeal would not be prejudicial to the veteran. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, no communication from the RO to the 
veteran advised him of the evidence necessary to establish 
disability ratings and effective dates.  However, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The question of 
assignment of a disability rating with regard to his initial 
rating claim is addressed above, and as the Board concludes 
herein that the preponderance of the evidence is against both 
the veteran's service connection and initial rating claims, 
any questions as to the appropriate disability rating for his 
arthritis of the hands or effective dates for any disability 
evaluation assigned are rendered moot. 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  However, the Board determines 
that these requirements do not apply to initial rating 
claims, such as the one now before the Board.  Initially, the 
Board notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Slip 
op. at 6.  Thus, the Board concludes that the Court intended 
the requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Consequently, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, private treatment records, and VA examination 
reports dated in May 2004 and June 2005 were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claims.  With regard to his service medical records, the 
veteran has indicated relevant treatment at Balboa Naval 
Hospital, Naval Regional Medical Center (NRMC) in San Diego, 
but reported that he could not locate these records.  
However, the Board observes that records from the Naval 
Hospital, NRMC are contained within his service medical 
records.  

The veteran has also alluded to treatment for carpal tunnel 
syndrome and arthritis in 1992 by two separate physicians, 
but was unable to provide any identifying information for 
either physician.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Accordingly, 
without identifying information for providers or locations of 
records, VA is not obligated to assist him in obtaining these 
records.  

Further, the veteran reported in March 2004 that he had had 
numerous X-rays of his left knee performed at various times 
and at locations such as Fort Leonard Wood, Missouri and 
Great Lakes, Illinois, but he did not indicate dates for the 
X-rays.  The Board observes that there are VA facilities in 
these locations and presumes that these facilities are those 
to which the veteran is referring.  When VA has notice prior 
to the issuance of a final decision of the possible existence 
of certain records and their relevance, the Board must seek 
to obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  However, the 
Board determines that to delay a decision in order to 
retrieve these records would be of no benefit to the veteran.  

In this regard, the Board notes that the claim is an initial 
rating claim; therefore, only the level of disability 
throughout the appeal period is in question.  The claim was 
filed in January 2004, and X-rays were taken three times 
during the appeal period, in April 2004, May 2004, and June 
2005.  Additionally, the veteran did not provide dates for 
these purported X-rays, only that they occurred at various 
times, presumably prior to March 2004.  Nor did he indicate 
in any way that they are relevant to his current level of 
disability.  Based on these facts, the Board determines that 
a remand to attempt to locate these records would serve no 
useful purpose.  The Board observes that VA has received all 
medical records for which the veteran provided authorizations 
for release to VA.  Therefore, the Board finds that VA has 
fulfilled its duty to assist by obtaining all available 
records relevant to the veteran's claims.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
notes that the veteran was afforded with VA examinations in 
May 2004 and June 2005 with regard to his initial rating 
claim.  As for his service connection claim, the Board finds 
that a current VA examination to determine whether the 
veteran has arthritis of the hands as a result of his 
military service is not necessary to decide his claim.  Any 
current medical opinion linking such disability to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
arthritis of the hands in service, there is no competent 
basis upon which to conclude that the veteran's current 
disability is related to service.  In addition, no competent 
medical evidence suggesting such causal connection has been 
submitted or identified by the veteran.  Thus, the Board 
concludes that an examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Accordingly, the Board has considered all evidence of record 
in evaluating the veteran's left knee disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected left knee disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A. Service connection claim

The veteran contends that he has experienced arthritis of the 
hands since service and that the disorder was documented in 
his service records.  Therefore, he argues that service 
connection is warranted for arthritis of the hands.

Contrary to the veteran's assertions, his service medical 
records are silent as to reports of arthritis of his hands, 
to include the service medical records the veteran 
specifically indicates support his claim.  These records and 
all other references to arthritis or degenerative joint 
disease and treatment of these disorders contained in the 
service medical records are in reference to the veteran's 
left knee disability.  The veteran specifically points to a 
November 1973 record, which he claims shows he was given 
medication for arthritis of his hands.  The record, however, 
states only that the veteran was taking ASA as needed for 
arthritis and chrondomalacia of the patella.  The record does 
not mention the veteran's hands.  He has also indicated his 
August 1974 service separation examination shows that he had 
arthritis of the hands and that the examining physician 
informed him that he had rheumatoid arthritis.  Specifically, 
he refers to the fact that he reported swollen or painful 
joints at that time, and that the clinical examination notes 
pain and stiffness in the left knee.  However, neither of 
these documents provides comment on the veteran's hands, and 
the clinical examination report makes no remark regarding 
rheumatoid arthritis.  In fact, the veteran's statement of 
his health at his separation examination was that he was, to 
his knowledge, in good health, except for his leg problems.  

The Board does note that, in March 1966, the veteran was 
treated for trauma to the right ring finger.  However, the 
veteran's current arthritis is in his left small finger and 
bilateral trapeziometacarpal joints, which are in the wrists.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, pp. 1330, 1938-
1939, 2066 (30th ed. 2003).  Therefore, the Board does not 
find this record probative with regard to the question of 
service connection for bilateral hand arthritis.

As indicated, post-service records demonstrate a diagnosis of 
arthritis of the hands.  Specifically, an April 2002 private 
treatment record reports osteoarthritis of the hands, 
bilateral trapeziometacarpal joints and left small finger PIP 
joint.  This record also indicates that the veteran reported 
experiencing stiffness and pain in his hands for 30 years.  
Although arthritis in general is noted by history as early as 
September 2000, only the April 2002 record reflects diagnosis 
and treatment for arthritis of the hands specifically.  The 
veteran reported that he had surgery for carpal tunnel 
syndrome in 1992 and that the physician told him he did not 
have rheumatoid arthritis and referred him to an arthritis 
specialist who, in turn, diagnosed osteoarthritis.  As 
discussed above, these treatment records are determined to be 
unavailable.
The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
arthritis of the hands.  The Board first considered whether 
service connection is warranted for arthritis of the hands on 
a presumptive basis.  However, the record fails to show that 
the veteran manifested such disorder to a degree of 10 
percent within one year following his service discharge in 
August 1974.  Therefore, presumptive service connection is 
not warranted for arthritis of the hands.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for arthritis of the hands on a direct basis.  
However, while the veteran has a current diagnosis of 
bilateral osteoarthritis of the hands, the record shows no 
complaint or diagnosis of the disorder during active service 
or for many years thereafter.  The Board acknowledges the 
veteran's statements that his arthritis of the hands began in 
service; however, although the veteran is competent to 
describe his symptomology, his contentions are still subject 
to a Board analysis of credibility.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-193 (1992).  In this case, the Board finds that 
the veteran's assertions regarding his continuity of 
symptomatology of arthritis of the hands since service are 
not credible.  

Initially, the Board observes that the veteran's service 
medical records are silent as to complaints or diagnosis of 
arthritis of the hands, to include his service separation 
examination.  Additionally, although arthritis is noted 
generally by history in multiple treatment records, the first 
and only medical evidence of record for arthritis of the 
hands is dated in April 2002.  The Board may not discount the 
veteran's assertions merely because the veteran is an 
interested party.  See Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  However, the Board does find records 
contemporaneous with the veteran's service more reliable than 
the veteran's unsupported statements decades after discharge.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Further, the absence of 
medical evidence for approximately 28 years after service 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms post-service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd Forshey, 
284 F3d. at 1358.  Moreover, even if the Board were to accept 
the veteran's accounts of his treatment for carpal tunnel 
syndrome and arthritis in 1992, such treatment is still 18 
years after service discharge.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey at 1358.

Finally, the veteran appears to suggest that his arthritis of 
the knee is representative of arthritis in all joints, 
thereby arguing that his hand arthritis should be service-
connected because his left knee arthritis is service-
connected.  However, the veteran has not submitted any 
medical evidence in support of a relationship between his 
left knee arthritis and the arthritis in hands.  Without such 
evidence, VA considers arthritis of the hands and arthritis 
of the left knee to be two separate disabilities, and service 
connection must be proven for each joint. 

Additionally, the veteran has submitted no evidence in 
support of his contentions of a relationship between his 
current bilateral hand arthritis and his service.  The 
veteran's claim that his arthritis of the hands began in 
service is supported solely by his own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu at 
494.  In the absence of any competent evidence connecting the 
disorder to the veteran's time in service, the Board 
concludes that service connection for arthritis of the hands 
is not warranted.

B. Increased rating claim

The veteran's service-connected disability of left ACL tear, 
status post Slocum procedure, to include degenerative joint 
disease is currently evaluated as 30 percent disabling, 
effective January 13, 2004, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5261.  He contends that his left knee 
disability results in severe pain, stiffness, and swelling, 
and that his symptoms are not contemplated by his current 
rating evaluation.  Therefore, he argues that an initial 
rating in excess of 30 percent is warranted.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.
Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, a 30 percent rating 
is warranted.  Where there is ankylosis of the knee with 
flexion between 10 degrees and 20 degrees, a 40 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  Where there is extremely unfavorable 
ankylosis of the knee, with flexion at an angle of 45 degrees 
or more, a 60 percent rating is assigned.

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating.  Moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating.  Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint is assigned a 20 percent rating.  Under Diagnostic 
Code 5259, a 10 percent rating may be assigned for the 
removal of semilunar cartilage, when symptomatic.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a 0 percent rating.  Flexion limited to 45 
degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  Flexion limited to 15 
degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, where extension is limited to 20 
degrees, a 30 percent rating is assigned.  Extension limited 
to 30 degrees warrants a 40 percent rating.  Extension 
limited to 45 degrees warrants a 50 percent rating.

VA General Counsel has issued two opinions which are also 
relevant to the rating of the veteran's left knee disability.  
The first indicates that a disability rated under Diagnostic 
Code 5257 may be rated separately under Diagnostic Codes 
5260, limitation of flexion of the knee, and 5261, limitation 
of extension of the knee.  See VAOGCPREC 23-97.  The second 
opines that separate disability ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261 for disability 
of the same joint without violating the provisions against 
pyramiding at 38 C.F.R. § 4.14. VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

The Board observes that the veteran underwent a medial 
menisectomy, femoral condyle shaving and pes anserinoplasty 
of the left knee in service in 1968.  An April 2004 private 
treatment report shows full range of motion of the left knee 
in both flexion and extension and stable ligaments in 
varus/valgus and anterior/posterior drawer testing with mild 
varus angulation of the left knee when compared to the right.  
X-rays showed marked degenerative joint disease.  Multiple 
scars consistent with the 1968 surgery were noted.

The May 2004 VA examination report indicates that the veteran 
complained of constant pain at a 6 to 9 on the pain scale and 
that the left knee exhibited swelling, stiffness, and 
weakness.  No heat, or redness was noted, but the examiner 
found lack of endurance and increasing weakness to be 
present, as well as continued subluxation.  Range of motion 
testing revealed extension to 15 degrees, to 10 degrees with 
pain and flexion to 90 degrees, to 80 degrees with pain.  
Anterior drawer and Lachman's tests were positive and 2+ 
crepitus was noted, but no laxity to varus/valgus stress at 0 
degrees and 30 degrees was observed.  Quadricep tone was 
recorded as good.  X-rays revealed degenerative joint 
disease.  The examiner found no additional limitations due to 
repetitive use and limitations due to flare-ups were recorded 
as only a backing off of activity.  An L-shaped incision 
measuring
22 X 10 was noted on the medial aspect of the left knee.  

The June 2005 VA examination report shows complaints of 
giving way, instability, pain, stiffness, weakness, burning, 
swelling, and redness with mild weekly flare-ups reported.  
Physical examination revealed extension from 0 to 155 
degrees, passive and active, with pain occurring at 155 
degrees.  Flexion was from 0 to 80 degrees, passive and 
active, with pain occurring at 80 degrees.  No additional 
loss of motion was noted on repetition.  The examiner also 
reported ankylosis was present, as well as bony joint 
enlargement, crepitus, edema, and guarding of movement.  
Clicks or snaps, grinding, and moderate anterior/posterior 
drawer instability were observed.   Varus/valgus testing was 
normal and no locking was found.  McMurray's test was 
negative.  The examiner rated the effects of the left knee 
disability on daily activities as being mild to moderate. 

The Board has considered all medical evidence of record with 
regard to the veteran's current level of left knee 
disability.  Initially, the Board notes that a rating in 
excess of 30 percent for limitation of extension under 
Diagnostic Code 5261 is not warranted without extension 
limited to 40 degrees of more.  

Next, given the veteran's medical history and symptomology, 
the Board has also considered whether the veteran is entitled 
to separate ratings under Diagnostic Codes 5256, 5257, 5258, 
5259, and 5260, relevant to ankylosis, instability and 
subluxation, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, and limitation of flexion, 
respectively.  The Court has held that, while it is possible 
to have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

However, although ankylosis of the knee joint was reported at 
the June 2005 VA examination, the Board determines that 
limitation of motion is contemplated in a rating under 
Diagnostic Code 5256; therefore, to assign a separate rating 
would be pyramiding.  Additionally, a rating in excess of 30 
percent under Diagnostic Code 5256 is not warranted unless 
the left knee joint is ankylosed in flexion between 10 and 20 
degrees or greater, which is not indicated by the evidence.  

The Board also determines that the symptoms of the removal of 
the veteran's left knee cartilage are contemplated in his 
currently assigned rating.  Therefore, to assign a separate 
rating under Diagnostic Code 5259 would also be pyramiding.  
Further, as the veteran's cartilage has been removed, 
Diagnostic Code 5258 does not apply in the present case.  
Moreover, a separate compensable rating under Diagnostic Code 
5260 is not warranted without limitation of flexion to 45 
degrees or less.  Finally, the Board observes that the 
veteran experiences limitation of motion in conjunction with 
arthritis of the left knee as shown by X-rays.  However, as 
limitation of motion is assigned a compensable rating 
evaluation under Diagnostic Code 5261, a separate rating 
under Diagnostic Code 5003 for the arthritis is not 
warranted.  

With regard to Diagnostic Code 5257, as discussed, disability 
rated under Diagnostic Code 5261 may also be assigned a 
separate rating under Diagnostic Code 5257.  See VAOGCPREC 
23-97.  The Board notes that the veteran experiences moderate 
instability as indicated by positive anterior/posterior 
drawer tests.  Accordingly, the Board finds that the 
veteran's symptomology warrants the assignment of a separate 
20 percent rating evaluation under Diagnostic Code 5257 for 
moderate recurrent instability. 

The Board has considered the effects of pain on the 
functional impairment resulting from the veteran's knee 
disability.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected left knee disability are contemplated in the 30 
percent rating assigned by the RO under Diagnostic Code 5261 
and the 20 percent herein assigned under Diagnostic Code 
5257.  There is no indication that pain, due to disability of 
the left knee, has caused functional loss greater than that 
contemplated by the rating evaluations assigned.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board notes that the veteran has 
residual scars associated with his left knee disability.  
However, although these scars were noted upon examination, no 
symptomology associated with them was reported.  Therefore 
separate evaluations for the scars are not warranted.  
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  
Moreover, Diagnostic Code 5263, pertaining to genu recurvatum 
is not for consideration as the evidence fails to demonstrate 
such left knee symptomatology.  Consequently, a review of the 
record fails to reveal any additional functional impairment 
associated with the veteran's service-connected left ACL 
tear, status post Slocum procedure, to include degenerative 
joint disease so as to warrant application of alternate 
rating codes.

C. Other considerations

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for service 
connection for arthritis of the hands and ratings in excess 
of 30 percent under Diagnostic Code 5261 and 20 percent under 
Diagnostic Code 5257 for his service-connected left knee 
disability.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 

The Board has contemplated whether the veteran's increased 
rating claim should be referred for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2006).  The Board finds no evidence that the veteran's 
service-connected left anterior cruciate ligament (ACL) tear, 
status post Slocum procedure, to include degenerative joint 
disease presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).



ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected left ACL tear, status post Slocum 
procedure, to include degenerative joint disease under 
Diagnostic Code 5261 is denied.

Entitlement to a separate initial rating of 20 percent for 
service-connected left ACL tear, status post Slocum 
procedure, to include degenerative joint disease under 
Diagnostic Code 5257 is granted.

Entitlement to service connection for arthritis of the hands 
is denied.


REMAND

As discussed in the introduction, the 40 percent rating 
evaluation assigned from October 1, 2005 onward for the 
veteran's prostate cancer is less than the maximum benefit 
available, and his appeal of the initially assigned rating 
for that disability is still pending for that period.  This 
being the case, the Board notes that the RO did not issue an 
SOC in response to the veteran's notice of disagreement on 
this claim.  Therefore, a remand is necessary to allow for 
issuance of an SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

A statement of the case should be issued 
in response to the veteran's September 
2004 notice of disagreement, on the issue 
of an initial rating in excess of 40 
percent for service-connected prostate 
cancer, effective October 1, 2005, in 
accordance with Manlincon.  An appropriate 
amount of time should be allowed for a 
response, prior to the return of the 
appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


